NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

GLENN DEFENSE MARINE (ASIA), PTE LTD.,
Pz@znn;ff.App@zzan:,

V

UNITED STATES,
Defendant-Appellee.

2011-5071

Appeal from the United States Court of Federal
Claims in case no. 10-CV-852, Judge Frances M. Allegra.

ON MOTION

Before LoURIE, PRosT, and MooRE, Circuit Judges.
MO0RE, Circuit Judge.

ORDER

Upon consideration of Glenn Defense Marine (Asia),
Pte Ltd.’s motion for reconsideration of this panel’s Febru-
ary 6, 2012 order dismissing G1enn Defense’s appeal as
moot,

IT Is ORDERED THAT:

GLENN DEFENSE MARINE V. US

The motion is denied.

JUL 1 3 2012
Date

cc: David S. Black, Esq.
P. Davis Oliver, Esq.

s19

FOR THE COURT

/s/ J an Horbaly
J an Horbaly

C]erk

F\.eo ma

mt¢me»s
"'&r\i'iizu\=snenniccnc:urr

JUL 1821]12

JAN HUHBALY
CLERK